DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “bearing is preferably” in line 1, and the claim also recites “a roller, a barrel, or a ball” in line 2 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 recites the phrase "an external surface of said main body, at a part thereof within which said cavity is formed, is shaped so as to increase a radiating area for higher heat dissipation" in line 2-3.  The phrase is indefinite because it is not clear how the external surface is shaped as to increase radiating area for higher heat dissipation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 14-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck (US 4,596,168).
Regarding claim 11, Buck teaches a lathe loading clamp (Abstract) for supporting bars, the clamp comprising: a main body (#31) provided with a shaft (#44) for coupling to a rotating assembly (shaft #44 goes into rotating assembly seen in fig. 1 of lathe), which is substantially tapered at one of its ends (a tapering and change in dimension can be seen in fig. 2 from body #31 to shaft #44), and with a cavity (#38) at an opposite end, said cavity accommodating, with a predefined axial play (0 axial play is defined as a predefined axial play), a bush (#32, #47, #48, #49), made of material that is at least partially polymeric (Paragraph 9), which has an axial channel (#54) having a diameter (see #54 in fig. 2) that is substantially complementary to a diameter of the bar to be supported (Paragraph 10), said axial channel, in the configuration for use, accommodating a portion (Paragraph 10) of the bar.

Regarding claim 12, Buck teaches the clamp of claim 11, Buck further discloses: wherein at least one anti-friction element (#71) with reduced overall radial play is interposed between said bush and said cavity (see fig. 4 where bearings are between grip #32” and cavity of where #32” fits into).

Regarding claim 14, Buck teaches the clamp of claim 12, Buck further discloses: wherein said anti-friction elements comprise at least one bearing (#71) accommodated, even indirectly, on said bush (Paragraph 28 where bearing is accommodated indirectly on #32”).

Regarding claim 15, Buck teaches the clamp of claim 14, Buck further discloses: wherein said bearing is preferably a roller (roller bearing; Paragraph 28), a barrel, or a ball.

Regarding claim 18, Buck teaches the clamp of claim 11, Buck further discloses: wherein at a terminal front (see fig. #2) of said cavity there is an abutment ring (#63) for the locking of said bush within said cavity with an axial play (after the difference of first distance and length of bush, the axial play is defined) that is equal to a difference between a first distance (bottom surface of #63 and internal wall of #41), defined between an internal surface of said abutment ring and a terminal surface of said cavity (#38 and #41 is the terminal surface of the cavity), and a length of said bush (overall length of #32, #47, #48 and #49).

Regarding claim 20, Buck teaches a lathe bar loader (#12 and #18) comprising a rotating assembly (#21) for a rotatable support of a clamp (#10) for supporting at least one bar (#W) to be machined, wherein said clamp comprises a main body (#31) provided with a shaft (#44) for coupling to the rotating assembly (shaft #44 goes into rotating assembly seen in fig. 1 of lathe), which is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 4,596,168) in view of F.L. Green (US 2,563,464).
Regarding claim 13, Buck substantially discloses the invention of claim 12, except Buck fails to directly disclose: wherein said anti-friction element comprises at least one sleeve made of self-lubricating material that is accommodated on said bush, said sleeve being coupled stably to the external surface of said bush and being able to rotate freely integrally with said bush, within said cavity.
In the same field of endeavor, namely clamps, F.L. Green teaches: wherein said anti-friction element comprises at least one sleeve (#13) made of self-lubricating material (thermosetting material can be silicone, which is a self-lubricating material; Column 3, lines 1-2; Column 4, lines 8-11) that is accommodated on said bush (accommodated in #25 and #21), said sleeve being coupled stably to the 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Buck so that the anti-friction element comprises at least one sleeve made of self-lubricating material that is accommodated on said bush, said sleeve being coupled stably to the external surface of said bush and being able to rotate freely integrally with said bush, within said cavity as taught by F.L. Green in order to encompass the bushing and engage with the bushing when a gripping force is applied, which reduces friction and made of a material able to allow lubricant to flow.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 4,596,168).
Regarding claim 16, Buck discloses the claimed invention except for a rigid tubular body interposed between said bush and said at least one bearing, said bush being accommodated in the duct that is internal to said tubular body and said at least one bearing being fitted on the external surface of said tubular body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the clamp of Buck so that a rigid tubular body (#36) is interposed between said bush (#32) and said at least one bearing (#71), said bush being accommodated in the duct that is internal to said tubular body (see fig. 2 where bush is inside #36) and said at least one bearing (#71) being fitted on the external surface of said tubular body (#36) for the purpose to put the bearing outside (Paragraph 31) between #36 and #52 to allow it to spin faster with less friction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 4,596,168) in view of Langbein (US 10,022,806).
Regarding claim 17, Buck substantially discloses the invention of claim 16, except Buck fails to directly disclose: wherein said bush has an external surface that is complementary with respect to the internal surface of the internal duct of said tubular body, respective protrusions and seats matching up in the coupling configuration to eliminate relative motions.
In the same field of endeavor, namely clamps, Langbein teaches: wherein said bush has an external surface (#2 surface in fig. 11a) that is complementary with respect to the internal surface of the internal duct of said tubular body (#4), respective protrusions (#6d protrusions of shank can have a hole and fit into grooves as seen in fig. 9) and seats (#5b grooves) matching up in the coupling configuration to eliminate relative motions.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Buck so that the bush has an external surface that is .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 4,596,168) in view of Adams et al. (US 2007/0157749).
Regarding claim 19, Buck substantially discloses the invention of claim 11, except Buck fails to directly disclose: wherein an external surface of said main body, at a part thereof within which said cavity is formed, is shaped so as to increase a radiating area for higher heat dissipation.
In the same field of endeavor, namely clamps, Adam et al. teaches: wherein an external surface (#50) of said main body, at a part thereof within which said cavity is formed (see fig. 1), is shaped so as to increase a radiating area for higher heat dissipation (vanes #58, #62, #66; Paragraph 0041 and 0047)
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Buck so that an external surface of said main body, at a part thereof within which said cavity is formed, is shaped so as to increase a radiating area for higher heat dissipation as taught by Adam et al. in order to allow when the bearings rotate and get hot, the vanes have good conductivity and increases the area to cool down the bearings when the system is rotating. (Paragraph 0041-0042 and 0047).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flemming (US 4,100,827) discloses a tube assembly with a vibration dampening material similar to bushing in lathe loader.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teusch (US 2013/0292913) discloses clamping with bushing and rigid tube similar to bushing system in lathe loader.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guy (US 7,891,672) discloses a tube assembly with a bushing and rigid tube similar to bushing system in lathe loader.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reginald et al. (GB 2096499) discloses a bar stock feed with an abutment ring similar to abutment ring in lathe loader.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Botha et al. (US 2015/0258601) discloses a device with an abutment ring on a bushing similar to abutment ring in lathe loader.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stutsman (US 7,281,331) discloses a spindle assembly with a bearing sleeve similar to sleeve of bush in lathe loader.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ammann (DE 60300819) discloses a spindle assembly with a bearing sleeve similar to sleeve of bush in lathe loader.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. J.M. Ingalls (US 2,355,866) discloses a stock with a bearing sleeve similar to sleeve of bush in lathe loader.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tyrrell et al. (GB 2023464) discloses a stock with a bearing sleeve similar to sleeve of bush in lathe loader. Any inquiry concerning this communication or earlier communications from the examiner .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722